Case 1:20-cv-24207-BB Document 1-1 Entered on FLSD Docket 10/14/2020 Page 1 of 5

“Exhibit A”
Case 1:20-cv-24207-BB Document 1-1 Entered on FLSD Docket 10/14/2020 Page 2 of 5
Filing # 112287353 E-Filed 08/24/2020 04:00:24 PM

IN THE CIRCUIT COURT OF THE1IT! JUDICIAL CIRCUIT
IN AND FOR MIAMI-DADE COUNTY, FLORIDA

LUIS ALBERTO ROSES BURLANDO, CASE NO.

Plaintiff,
v.

HOME DEPOT U.5.A., INC.,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW, Plaintiff, LUIS ALBERTO ROSES BURLANDO, by and through
undersigned counsel and sues Defendant, HOME DEPOT U.S.A., INC. (herein after referred to
as “HOME DEPOT”) and alleges:

GENERAL ALLEGATOINS

1. This is an action for damages in excess of Thirty Thousand ($30,000.00) Dollars
excluding interest, attorney’s fees and costs, which is within the jurisdiction of the Court in
accordance with Fla. Stat. Section 26.012.

2. That all times material herein, Plaintiff, LUIS ALBERTO ROSES BURLANDO, was
a resident of Miami-Dade County, Florida and is sui juris.

3. That at all times material herein, HOME DEPOT was and is a Foreign Corporation
doing business in Miami-Dade County, Florida.

4. At all times material hereto, HOME DEPOT carried on business or business
ventures in the State of Florida and have thus availed themselves to the jurisdiction of this Court
pursuant to Fla, Stat. §48.181.

5. On or about December 10, 2019, HOME DEPOT owned and/or maintained a
property located at 5600 Northwest 167% Street, Hialeah, Florida.

6, That on December 10, 2019, Plaintiff was lawfully on the subject premises as a

8-25-2020 20191236307 6020200825002486
Case 1:20-cv-24207-BB Document 1-1 Entered on FLSD Docket 10/14/2020 Page 3 of 5

patron/ invite.

7. On or about December 10, 2019, HOME DEPOT had exclusive dominion,
possession and/or control of the premises.

8. On or about December 10, 2019, and at all relevant times material hereto, HOME
DEPOT’s agents, employees and/or servants acted within the course an scope of their
employment.

COUNT J - NEGLIGENCE AGAINST HOME DEPOT

Plaintiff, LUIS ALBERTO ROSES BURLANDO, hereinafter reaffirms and re-alleges each
and every allegation contained in the General Allegations, as if fully set forth herein and further
alleges as follows:

9, HOME DEPOT owed a non-delegable duty to Plaintiff, LUIS ALBERTO ROSES
BURLANDO, to maintain its premises in a reasonably safe condition so that invitees, such as the
Plaintiff, would not be endangered or injured by the use of its premises.

10, On or about December 10, 2019, HOME DEPOT negligently and/or carelessly
failed to maintain the above-mentioned premises in a reasonably safe condition by committing

one or more of the following acts of negligence or omissions:

A. By failing to inspect and/or correct a dangerous condition located on the
subject premises;
B. By negligently maintaining the subject premises, including the

merchandise on its shelving units, so as to allow the dangerous condition to exist for an
unreasonable period of time;
C. By negligently failing to warn Plaintiff, LUIS ALBERTO ROSES

BURLANDO, or other invitees on the premises, of the existence of the dangerous condition;

8-25-2020 20191236307 6020200825002486
Case 1:20-cv-24207-BB Document 1-1 Entered on FLSD Docket 10/14/2020 Page 4 of 5

D. By negligently failing to maintain the shelving units in a reasonably safe
condition so as to allow merchandise to fall from said units;

ES By negligently failing to train its employees as to handling merchandise
located on its shelving units;

F. By negligently failing to train its employees on how to properly stack
merchandise on its shelving units;

G. By negligently stacking merchandise on its shelving units thus creating a
dangerous and/or hazardous condition for its patrons; and/or

H. By negligently handling the merchandise on the shelving unit.

11. HOME DEPOT had a duty to maintain the subject premises in a reasonably safe
and proper condition for the general public and the class of people to which Plaintiff, LUIS
ALBERTO ROSES BURLANDO, is a member.

12. HOME DEPOT was negligent in creating or permitting the aforementioned
dangerous and hazardous condition to remain upon the premises, rendering said premises
dangerous and unsafe for Plaintiff.

13. HOME DEPOT either knew or should have known of the existence of the
dangerous condition and should have taken steps to warn Plaintiff, LUIS ALBERTO ROSES
BURLANDO.

14. HOME DEPOT failed to warn Plaintiff, LUIS ALBERTO ROSES BURLANDO, of
the aforementioned condition and the risks involved in as much as the presence of Plaintiff, LUIS
ALBERTO ROSES BURLANDO, was known or reasonably foreseeable to HOME DEPOT.

15. ‘Plaintiff, LUIS ALBERTO ROSES BURLANDO, neither knew nor should have

known of the dangerous condition and risk, and Plaintiff exercised reasonable care.

8-25-2020 20191236307 6020200825002486
Case 1:20-cv-24207-BB Document 1-1 Entered on FLSD Docket 10/14/2020 Page 5of5

16. HOME DEPOT actually created or knew of the existence of the unsafe condition,
or in the alternative, allowed it to exist for a sufficient length of time such as that a reasonable
inspection would have disclosed it.

17, Asa result of the aforementioned acts of negligence or omissions, an employee
and/or agent for HOME DEPOT dropped and/or caused a heavy box to fall from the subject
shelving unit, landing on Plaintiff and causing him to sustain serious personal injuries.

18. That asa result of HOME DEPOT’s negligence, Plaintiff suffered bodily injury and
resulting pain and suffering; disability; disfigurement; physical impairment; mental anguish; loss
of capacity for the enjoyment of life; expense of hospitalization; medical and nursing care and
treatment; loss of earnings; loss of ability to earn money; and aggravation of a previously existing
condition. These losses are either permanent or continuing and Plaintiff, LUIS ALBERTO ROSES
BURLANDO, A Minor, will suffer the losses in the future.

WHEREFORE, based on the above and foregoing, Plaintiff, LUIS ALBERTO ROSES
BURLANDO, demand judgment against HOME DEPOT for damages, costs of this action, trial by
jury and all other damages recoverable by law.

DATED August 24, 2020.

LAW OFFICES OF JIMMY DE LA ESPRIELLA
Attorneys for Plaintiff

2151 Le Jeune Road, Suite 305

Coral Gables, Florida 33134

Tel: (305) 665-1167

Fax: (305) 381-0215

Email: service@jdlelaw.com

By:_/s/ Nadine Figueroa
NADINE FIGUEROA
Florida Bar No.: 635121
Nadine@jdlelaw.com

JIMMY DE LA ESPRIELLA
Florida Bar No.: 31515

Jimmy@jdlelaw.com

 

8-25-2020 20191236307 6020200825002486
